Citation Nr: 1242796	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of a 20 percent rating for left knee arthritis to 10 percent disabling effective March 1, 2009 was proper.


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida, which implemented a reduction in the rating for left knee arthritis from 20 to 10 percent disabling, effective March 1, 2009.  In June 2011, the Veteran's representative withdrew the request for a video hearing before a Veterans' Law Judge.


FINDINGS OF FACT

1.  At the time of the reduction in the rating for left knee arthritis from 20 to 10 percent, rating had been in effect for more than five years.  

4.  The 20 percent rating for the service-connected left knee disability was reduced without observation of regulatory requirements.



CONCLUSION OF LAW

The reduction of the rating for left knee arthritis was void ab initio.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2012).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2002 rating decision assigned the Veteran's left knee disability, described as left knee arthritis a 20 percent rating, effective December 18, 2001.  This was granted on the basis of a June 2002 VA examination (incorrectly reported in the rating decision as having taken place in March 2002).

A July 2008 rating decision proposed reducing the rating for the left knee disability to 10 percent.  In a letter dated later in July 2008 the RO notified the Veteran of the reason for this proposal.  

The reduction was based on the results of a VA examination in May 2008; although VA outpatient treatment records were also noted.

The December 2008 rating decision implemented the proposed reduction and assigned March 1, 2009, as the effective date for the 10 percent rating for the Veteran's left knee disorder.  In a letter dated later in December 2008 the RO notified the Veteran of the above decision.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Following notification in July 2008, the Veteran was afforded an opportunity to have a pre-determination hearing, and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the 20 percent rating for his left knee disorder was taken pursuant to 38 C.F.R. § 3.105(e) in December 2008.  The Veteran was informed of this decision by a letter dated later in December 2008.  The rating reduction was made effective March 1, 2009.  

Consequently, the RO followed the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

However, the 20 percent rating was in effect for more than five years and could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a),(b); regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); .see Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  

That regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (emphasis added); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

In addition, if doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of 38 C.F.R. § 3.344, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ------ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

There is nothing in the evidence of record to show that the RO, in the December 2008 rating decision, considered the provisions of 38 C.F.R. § 3.344 when it reduced the Veteran's 20 percent evaluation for his left knee disorder.  

Although the RO found in a September 2006 rating decision that an August 2006 examination had shown "some improvement" the 20 percent rating was continued and the notation required by 38 C.F.R. § 3.344(b) was not included in the rating decision.

The reduction was based on a single examination, inasmuch as there was no mention of any examination other than that conducted in 2008.  There was no explicit consideration of whether any improvement would continue under the ordinary conditions of life.  Indeed, the 2008 examination indicates that there may have been a greater limitation of motion than was reported on the 2002 examination that served as the basis for the original grant of the 20 percent rating.  

The 2008 examination was also not full and complete.  The examiner did not have access to the claims file; and although the examiner noted pain on motion, she did not specifically report whether there was additional limitation of motion due to pain.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40, 4.45 (2012).

RO's December 2008 rating decision did not address the whether the requirements of 38 C.F.R. § 3.344 were met.  Moreover, while the May 2010 statement of the case contained a citation to 38 C.F.R. § 3.344, neither it nor the May 2011 supplemental statement of the case thereafter contained a discussion of how § 3.344 impacted the rating reduction. 

Failure to consider and apply the provisions of 38 C.F.R. § 3.344, renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its reduction of the evaluation for the service-connected left knee disorder from 20 percent to 10 percent, the Board finds that the December 2008 rating decision is void ab initio as not in accordance with the applicable criteria.  

Therefore, the Board has no legal option but to restore the 20 percent schedular evaluation for the Veteran's left knee disorder.  38 C.F.R. § 3.344(a), (c).  While it might be argued that the Veteran's condition had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations."  Dofflemyer, at 282.  


ORDER

The reduction in the rating for arthritis of the left knee from 20 to 10 percent was not proper and the 20 percent rating is restored.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


